Citation Nr: 0321163	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  98-16 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for crash injuries 
including the shoulders, back, and knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran had verified active service from September 1967 
to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO).  



REMAND

The veteran's service records reflect that he was involved in 
a helicopter crash in 1968 during service and sustained 
injuries to his shoulders, back, and knees.  Current medical 
records indicate that he has degenerative joint disease of 
his joints affecting the areas injured in the crash during 
service.  There are clinical records that recite the 
veteran's history of a helicopter crash in service and 
subsequent injuries, and records that support current 
degenerative joint disease of the joints, but the Board notes 
that there is no definitive opinion linking the current 
disabilities manifested in the shoulders, back, and knees 
with the in-service accident.  Thus, the Board notes that the 
record as it stands currently is inadequate for the purpose 
of rendering an informed decision.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

So as to render an equitable decision in this matter, the 
Board hereby remands this issue for the following directives:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for disability 
associated with the shoulders, back, and 
knees since his separation from service.  
After securing the necessary releases, 
the RO should obtain these records.

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
current disability of the shoulders, 
back, and knees.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated studies should be conducted.  
The examiner should provide an opinion to 
whether it is it at least as likely as 
not that the veteran's current 
disabilities affecting the shoulders, 
back, and knees are related to or a 
result of the in-service helicopter 
crash.  The examiner should provide a 
rationale for any conclusions reached.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




